Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 1 (Fig 3) from Group I and Species 3 (Fig 8) from Group II in the reply filed on 9/12/2022 is acknowledged. Claims 5 and 12 are withdrawn.
Specification
The disclosure is objected to because of the following informalities: in paragraph 54, “toque” should be “torque”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-9, 15-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0296812 (Abel).
Regarding claim 1, 17, 20, Abel teaches an assembly for an aircraft propulsion system (Fig 2, para 15-16), comprising: a first actuator (210) comprising a first rotational coupling (Fig 2-3, para 18-21; shafts/linkages rotate and transmit rotation to the actuator; rotating interface between the actuator and shaft is the first rotational coupling); a second actuator comprising a second rotational coupling (annotated below; the motor of PDU 212, para 17-18; motor rotates and transmits rotation to the shaft; rotating interface between the motor and shaft is the second rotational coupling); and a linkage system configured to transfer torque between the first actuator and the second actuator, the linkage system connected to and extending between the first rotational coupling and the second rotational coupling (see Fig 2), the linkage system including a first linkage shaft (216-1), a second linkage shaft (218) and a gearbox (214), the first linkage shaft having a first centerline (Fig 2, extending circumferentially), the second linkage shaft having a second centerline (Fig 2, extending radially) offset from the first centerline (extending in different directions, angularly offset from one another), or the first linkage shaft non-coaxial with the second linkage shaft (see Fig 2), and the gearbox coupled to and between the first linkage shaft and the second linkage shaft (see Fig 2, 3, para 18-21).

    PNG
    media_image1.png
    580
    649
    media_image1.png
    Greyscale

Regarding claim 2, 6-8, Abel teaches the linkage system is coupled to and extends between the first actuator and the second actuator (see Fig 2, 3, para 18-21), wherein the linkage system extends circumferentially about a rotational axis of the aircraft propulsion system from the first actuator to the second actuator (rotational axis is centerline of Fig 2; linkage system comprising 216-1 extends circumferentially about the axis), the first linkage shaft comprises a flex shaft (para 21), the first linkage shaft comprises a flexible coupling (para 21; flexible shaft is considered a flexible coupling).
Regarding claim 9, Abel teaches the first linkage shaft extends circumferentially about an axis; and the first linkage shaft lies in a flat plane perpendicular to the axis (annotated below).

    PNG
    media_image2.png
    639
    618
    media_image2.png
    Greyscale

Regarding claim 4, 15-16, 19, Abel teaches a moveable component of the aircraft propulsion system (transcowls 102, 104; para 15-16); at least the first actuator configured to move the moveable component between a first position and a second position (para 16), a thrust reverser component (transcowls 102, 104; para 15-16); at least the first actuator configured to move the thrust reverser component between a first position and a second position (para 16), wherein the first actuator comprises a first hydraulically driven actuator; and the second actuator comprises a second hydraulically driven actuator (para 17; motor may be hydraulic; the motor also drives the actuators 210; therefore the actuators are hydraulically driven).
Regarding claim 1, 4, Abel teaches, in an alternative interpretation, an assembly for an aircraft propulsion system (Fig 2, para 15-16), comprising: a first actuator (the motor of PDU 212; para 17-18); a second actuator (210); and a linkage system configured to transfer torque between the first actuator and the second actuator (see Fig 2), the linkage system including a first linkage shaft (216-1), a second linkage shaft (218) and a gearbox (214), the first linkage shaft having a first centerline (Fig 2, extending circumferentially), the second linkage shaft having a second centerline (Fig 2, extending radially) offset from the first centerline (extending in different directions, angularly offset from one another), or the first linkage shaft non-coaxial with the second linkage shaft (see Fig 2), and the gearbox coupled to and between the first linkage shaft and the second linkage shaft (see Fig 2, 3, para 18-21), wherein the first actuator comprises a hydraulically driven actuator (para 17; motor may be hydraulic).

Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6094908 (Baudu).
Regarding claim 17-18, Baudu teaches an assembly for an aircraft propulsion system (Fig 3, 7-8), comprising: a first actuator (annotated below); a second actuator (annotated below); and a linkage system coupled to and extending between the first actuator and the second actuator, the linkage system including a first linkage shaft(annotated below), a second linkage shaft (annotated below) and a gearbox (22), the first linkage shaft non-coaxial with the second linkage shaft (see Fig 3), and the gearbox coupled to and between the first linkage shaft and the second linkage shaft (see Fig 3, 7), the first linkage shaft extends circumferentially about an axis in a first plane (engine centerline axis; first linkage shaft extends in a first plane that is generally tangential relative to the axis); and the second linkage shaft extends circumferentially about the axis in a second plane that is offset from the first plane (second linkage shaft extends in a second plane that is generally tangential relative to the axis; first and second plane are angularly offset from one another).

    PNG
    media_image3.png
    476
    504
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0296812 (Abel) in view of US 6167694 (Davies).
Regarding claims 3, 9, Abel teaches the first linkage shaft extends circumferentially about an axis (Fig 2; circumferentially about centerline of the nacelle) but fails to teach the first actuator is a linear actuator or the first linkage shaft lies in a flat plane perpendicular to the axis (where both dimensions of the plane are perpendicular). However, Davies teaches that the actuators may be linear actuators (see Fig 1, 2, col 3 ll. 1-31; actuators 13 are linear and translate linearly; linkage shafts 22 lie in a flat plane perpendicular to the centerline axis of the nacelle 11/12). It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the first actuator a linear actuator and the first linkage shaft lie in a flat plane perpendicular to the axis yields predictable results (transmission of torque to the actuators).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0296812 (Abel) in view of US 2003/0070416 (Johnson).
Regarding claim 9, Abel teaches the first linkage shaft extends circumferentially about an axis (Fig 2; circumferentially about centerline of the nacelle) but fails to teach the first linkage shaft lies in a flat plane perpendicular to the axis (where both dimensions of the plane are perpendicular). However, Johnson teaches a linkage shaft lying in a flat plane perpendicular to the axis (see Fig 2; linkage 212) extends circumferentially about nacelle centerline axis in a flat plane perpendicular to the axis. It would have been obvious to one of ordinary skill in the art at the time of filing to make the first linkage shaft lies in a flat plane perpendicular to the axis, as taught by Johnson. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the first linkage shaft lie in a flat plane perpendicular to the axis yields predictable results (transmission of torque to the actuators).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0296812 (Abel) in view of US 2021/0156280 (Gebhard).
Regarding claim 11, Abel teaches the gearbox comprises a first gear (Fig 3; gear 318), a second gear (314) and; the first gear is coupled with the first linkage shaft (Fig 3); and the second gear is coupled with the second linkage shaft (Fig 3) but fails to teach an idler gear meshed with and between the first gear and the second gear. However, Gebhard teaches that it was well known in the art that a gearbox may comprise direct drive by a bevel gear, or alternatively an idler gear (para 23). It would have been obvious to one of ordinary skill in the art at the time of filing to add an idler gear meshed with and between the first gear and the second gear in order to transfer energy/rotation between the first shaft and the second shaft, as taught by Gebhard. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing an idler gear yields predictable results (transmission of torque).

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0296812 (Abel) in view of US 6094908 (Baudu).
Regarding claim 13-14, Abel teaches the linkage system further includes a third linkage shaft (216-2); the third linkage shaft has a third centerline offset from the second centerline (the third linkage shaft extends in the circumferential direction; the second centerline is in a radial direction; thus, the third centerline is angularly offset from the second centerline), 
Abel fails to teach a second gearbox and the second gearbox is coupled to and between the second linkage shaft and the third linkage shaft, wherein the first linkage shaft and the third linkage shaft lie in a common plane; and the second linkage shaft lies in another plane offset from the common plane. However, Baudu teaches a first gearbox (22) and a second gearbox (Fig 3, 8; gearbox comprising gear 25 which connects to actuator 23). Baudu further teaches the first linkage shaft and the third linkage shaft lie in a common plane (see Fig 3; two linkage shafts 26 extend circumferentially, lying in a common plane that is perpendicular to the nacelle centerline axis). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a second gearbox coupled to the actuator 210 of Abel and to make the first linkage shaft and the third linkage shaft lie in a common plane in order to transmit torque to the actuator, as taught by Baudu. When the second gearbox is added (i.e. to the first actuator of Abel), the third linkage shaft will also couple to the gearbox (since the third linkage shaft extends between the actuators 210). When the combination is made, the second linkage shaft will lie in another plane offset from the common plane (the second linkage shaft lies in a plane that extends in a radial direction and an axial direction; the common plane extends in a radial and circumferential direction; thus, the two planes are angularly offset). It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a second gearbox and the second gearbox is coupled to and between the second linkage shaft and the third linkage shaft, wherein the first linkage shaft and the third linkage shaft lie in a common plane; and the second linkage shaft lies in another plane offset from the common plane yields predictable results (transmission of torque).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741